

Exhibit 10-H
 
SUMMARY COMPENSATION SHEET
 
The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers.
 
1. 2010 Base Salary
 
The Committee increased the base salaries of three of the Company's named
executive officers after a review of the Company's financial performance for
fiscal 2009, to make each of their respective salaries more competitive and to
reflect, for Messrs. Jackson and Sifford, their increasing responsibilities. The
following base salaries are effective for the Company’s named executive officers
for fiscal 2010:
 

Base Name       Title       Salary Mark L. Lemond President and Chief Executive
$ 725,000 Officer   J. Wayne Weaver   Chairman of the Board $ 300,000   Timothy
T. Baker Executive Vice President - $ 425,000 Store Operations   W. Kerry
Jackson Executive Vice President - Chief $ 425,000 Financial Officer and
Treasurer   Clifton E. Sifford Executive Vice President - $      440,000 General
Merchandise Manager  


2. Grants of Restricted Stock and Stock Options
 
The Committee approved grants of restricted stock to the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan. Mark L. Lemond, President and Chief Executive
Officer, received a grant of 18,000 shares. Timothy T. Baker, Executive Vice
President - Store Operations, W. Kerry Jackson, Executive Vice President - Chief
Financial Officer and Treasurer, and Clifton E. Sifford, Executive Vice
President - General Merchandise Manager each received a grant of 12,000 shares.
No grant was made to Mr. Weaver. The restricted shares will vest upon the
achievement of specified levels of annual earnings per diluted share during a
six-year period.
 
3. Annual Incentive Compensation for Fiscal 2010
 
The Committee established the performance criteria and targets for the fiscal
2010 bonus payable in fiscal 2011 under the Company's 2006 Executive Incentive
Compensation Plan. The performance criteria is operating income before bonus
expense. Subjective factors based on an executive's individual performance can
reduce an executive's bonus. As Chief Executive Officer, Mark L. Lemond's bonus
target is 60% of his salary but he can earn up to 100% of his salary if all
performance targets are met. J. Wayne Weaver, as chairman, is not eligible to
receive a bonus. The other named executive officers' bonus target is 45% of
their salary but they can earn up to 75% if all performance targets are met.
 
4. Director's Compensation
 
The Company pays to non-employee Directors an annual retainer of $20,000. The
Chairman of the Audit Committee receives additional annual compensation of
$7,500. The Chairman of the Compensation Committee and the Chairman of the
Nominating and Corporate Governance Committee receive additional annual
compensation of $5,000 and the Lead Director receives additional annual
compensation of $2,000.
 

--------------------------------------------------------------------------------



Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet. If
the committee meeting is attended by conference call, the non-employee Directors
receive $750. The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.
 
Non-employee Directors will annually receive restricted shares valued at $17,500
as of the date of grant under the Company's 2000 Stock Option and Incentive
Plan. The restrictions on the shares lapse on January 2nd of the year following
the year in which the grant was made.
 

--------------------------------------------------------------------------------